EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 1-3, 6-11, 13-19, and 21 are allowable. Claims 4, 12, and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions II and III, as set forth in the Office action mailed on October 4th, 2019, is hereby withdrawn and claims 4, 12, and 20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-4 and 6-21 are allowed.
the whole application meets all formal and substantive requirements and the language of the claims is enabled by, and finds adequate descriptive support in, the application disclosure as originally filed. Concerning 35 U.S.C. § 102 and §103 requirements, the application meets all requirements. Additionally, the prior art presented with the Final rejection dated October 19th, 2020 represents the closest prior art to the claimed invention and the examiner agrees with the applicant’s arguments presented with the Request for Continued Examination dated February 2nd, 2021.
With respect to claim 1, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein no portion of the plurality of dummy gate electrode layers overlaps with the plurality of dummy contacts and any one of the plurality of abutting dummy cells in combination with the remaining limitations called for in claim 1.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 1. Therefore, claim 1 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claims 2-4, 6-14, and 21 are also allowed as they depend from an allowed base claim.
With respect to claim 15, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein no portion of the plurality of dummy gate electrode layers overlaps with the plurality of dummy contacts and any one of the plurality of abutting dummy cells in combination with the remaining limitations called for in claim 15.

With respect to claim 19, the known prior art does not teach the claim as a whole. In particular, the prior art does not disclose or fairly suggest wherein no portion of any one of the one or more dummy gate electrode layers overlaps with any one of the one or more dummy contacts of the abutting dummy cell in combination with the remaining limitations called for in claim 19.
None of the prior art on record contains such a limitation, nor given the prior art on record is it obvious to one ordinarily skilled in the art to add said limitations as recited in claim 19. Therefore, claim 19 is allowed as it is not anticipated by or obvious over the teachings of the prior art on record. Furthermore, claim 20 is also allowed as they depend from an allowed base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN M KLEIN whose telephone number is (571)270-7544.  The examiner can normally be reached on 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M.K/Examiner, Art Unit 2829

/MICHELLE MANDALA/Primary Examiner, Art Unit 2829